UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53917 GUIDE HOLDINGS, INC. (Exact Name of Registrant as specified in its charter) Utah 26-1771717 (State or other jurisdiction of incorporation) (I.R.S. Employer I.D. No.) 2988 Oakwood Drive Bountiful, UT84010 (Address of Principal Executive Office) (800) 678-1500 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: The number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: Class Outstanding as of November 3, 2011 Common Capital Voting Stock, $0.001 par value per share 1,600,032 shares FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q, Financial Statements and Notes to Financial Statements contains forward-looking statements that discuss, among other things, future expectations and projections regarding future developments, operations and financial conditions. All forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect. If any underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or intended. PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. September 30, 2011 C O N T E N T S Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Unaudited Condensed Financial Statements 6 2 GUIDE HOLDINGS, INC. Condensed Balance Sheets September 30, 2011 and December 31, 2010 September 30, December 31, ASSETS (Unaudited) Current Assets: Cash $ $ Accounts Receivable (net of allowance for doubtful accounts of $7,579 and $6,885) Inventory Total Current Assets Equipment Accumulated Depreciation ) ) Net Equipment - - TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts Payable $ $ Accrued Interest - Related Party Accrued Expenses - Related Party Total Current Liabilities Long-Term Liabilities: Notes Payable - Related Party Total Liabilities Stockholders' Equity (Deficit): Preferred Stock at $0.001 par value; authorized 10,000,000 shares; 0 and 0 shares issued and outstanding, respectively - - Common Stock at $0.001 par value; authorized 90,000,000 shares; 1,600,032 and 1,600,032 shares issued and outstanding, respectively Additional Paid-In Capital Retained Deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 3 GUIDE HOLDINGS, INC. Condensed Statements of Operations For the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) For the Three For the Nine Months ended September 30, Months Ended September 30, Revenue, net $ Cost of Sales Gross Profit Costs & Expenses: Selling & Administrative Operating Loss ) Ordinary Loss ) Other Income/(Expense) Net Loss before provision for income taxes ) Provision for income taxes - Net Loss $ ) $ ) $ ) $ ) Loss per share basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding basic and diluted The accompanying notes are an integral part of these financial statements. 4 GUIDE HOLDINGS, INC. Condensed Statements of Cash Flows For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Expense - - Bad Debt Expense ) ) Contributed Services - Shareholder/Officer (Increase)/Decrease in Accounts Receivable ) (Increase) in Inventory ) ) Increase (Decrease) in Accounts Payable and Accrued Expenses ) Net Cash (Used in) Provided by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Net Cash Provided by Investing Activities - - CASH FLOWS FROM FINANCING ACTIVITIES Additional Notes Payable - Related Party Principal payment of Long-Term Debt - - Net Cash (Used) Provided by Financing Activities INCREASE/ (DECREASE) IN CASH: ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL SCHEDULE OF CASH FLOW ACTIVITIES Cash Paid For: Interest $
